RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 18-January-2022 with respect to application 16/875,557 filed 15-May-2020.  
Applicant has amended claims 1 and 4-7.
Claims 1-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement IDS#2 submitted on 18-January-2022 (7 references) has been considered by the Examiner and made of record in the application file.

Double Patenting
Claims 1-14 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,657,334 B2 (Parent)
Claim 1: An RFID tag, comprising: 
an RFID chip;
an antenna electrically connected to the RFID chip;
an interactive switch electrically connected to the RFID chip, wherein the antenna is configured to return a modified signal to an RFID reader when a user physically interacts with the interactive switch; and 
an indicator electrically connected to the RFID chip and responsive to physical interaction with the interactive switch.

Claim 1: An RFID-based control system for controlling an electronic device, comprising: 
an RFID reader configured to transmit a control signal to the electronic device upon receiving an input signal; and 
a plurality of transparent RFID tags, each of the plurality of transparent RFID tags comprising: 
an RFID chip, 
an antenna electrically connected to the RFID chip, and 
a built-in indicator that responds to actuation of an interactive switch by generating motion or a change in texture; and 
the interactive switch electrically connected to the RFID chip, wherein the antenna is configured to transmit a return input or modified signal to the RFID reader when a user physically interacts with the interactive switch after the RFID reader has polled the RFID tag such that the interactive switch is adapted to detect interaction with the user by detecting a high frequency or an ultrahigh frequency electromagnetic emission, and 
each RFID tag is configured to be removeably securable to the electronic device.
Claim 2: The RFID tag of claim 1, wherein the RFID tag is configured to be removably securable to various surfaces.
Claim 2: The RFID-based control system of claim 1, wherein the electronic device comprises an electronic audio-visual device.
Claim 3: The RFID tag of claim 1, further comprising printed information indicative of the signal to be transmitted by the antenna when a user physically interacts with the interactive switch.
Claim 3: The RFID-based control system of claim 1, wherein the electronic device comprises an electronic graphic display device.
Claim 4: The RFID tag of claim 1, wherein the indicator is an optical indicator.
Claim 4: The RFID-based control system of claim 1, wherein the electronic device comprises an electronic gaming device.
Claim 5: The RFID tag of claim 1, wherein the indicator is a tactile indicator.
Claim 5: The RFID-based control system of claim 1, further comprising an article of clothing incorporating one or more of the plurality of RFID tags.
Claim 6: The RFID tag of claim 1, wherein the indicator is an audible indicator.
Claim 6: The RFID-based control system of claim 1, further comprising an order-placement interface unit incorporating one or more of the plurality RFID tags.


Claim 7: The RFID-based control system of claim 6, wherein the order-placement interface unit comprises a menu card.

Claim 8: The RFID-based control system of claim 1, wherein the plurality of transparent RFID tags comprise an array of RFID tags configured as a keyboard.

Claim 9: The RFID-based control system of claim 1, wherein the RFID-based control system further comprises a light source configured to illuminate at least a portion of a surface behind one or more of the plurality of RFID tags.
Claim 7: A method for controlling an electronic device, comprising:
providing a plurality of RFID tags, each of the plurality of RFID tags comprising a RFID chip, an antenna, an interactive switch and an indicator;
physically interacting with the interactive switch of the RFID tag;
transmitting an input signal from the RFID tag to an RFID reader in response to said physically interacting with the interactive switch; and
transmitting a control signal from the RFID reader to an electronic device in response to said transmitting an input signal.

Claim 8: The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic audio-visual device.

Claim 9: The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic graphic display device.

Claim 10: The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic gaming device.

Claim 11: The method of claim 7, wherein said providing an RFID tag includes incorporating an RFID tag into an article of clothing.

Claim 12: The method of claim 7, wherein said providing an RFID tag includes incorporating an RFID tag into an order-placement interface unit.

Claim 13: The method of claim 12, wherein said order-placement interface unit comprises a menu card.

Claim 14: The method of claim 7, wherein said providing an RFID tag includes providing an array of RFID tags configured as a keyboard.



Claims 1-14 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-9 of Forster (United States Patent # US 10,657,334 B2), hereinafter Parent.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Parent, claim 1, recites a plurality of RFID tags, each comprising an RFID chip, antenna, switch configured to return a modified signal, and indicator activated based on physical interaction with the switch..
Consider claim 2 and as applied to claim 1:  The additional limitations of this claim are also taught by Parent claim 1.
Consider claim 3 and as applied to claim 2: The additional limitations of this claim are suggested by Parent claim 8, where a key of a keyboard are known to each have a printed character thereupon representing the key function.
Consider claim 4 and as applied to claim 1:  The additional limitations of this claim are also taught by Parent claim 2, which recites an indicator that may be visual (optical).
Consider claim 5 and as applied to claim 1:  The additional limitations of this claim are also taught by Parent claim 1, wherein claim 1 discloses a change of texture.
Consider claim 6 and as applied to claim 1:  The additional limitations of this claim are also taught by Parent claim 2, which recites an indicator that may be audible.
Consider independent claim 7 and as applied to claim 1: Parent, claim 1, recites a plurality of RFID tags, each having all of the structural elements recited in claim 7, and while not a method claim, recites or suggests activities by a user and/or tag equivalent to each of the claimed steps.
Consider claim 8 and as applied to claim 7:  The Parent, claims 1 and 2, specifically teach structures configured for performing this additional method step.
Consider claim 9 and as applied to claim 7:  The Parent, claims 1 and 3, specifically teach structures configured for performing this method step.
Consider claim 10 and as applied to claim 7:  The Parent, claims 1 and 4, specifically teach structures configured for performing this method step.
Consider claim 11 and as applied to claim 7:  The Parent, claim 5, specifically teaches structures configured for performing this method step.
Consider claim 12 and as applied to claim 7:  The Parent, claim 6, specifically teaches structures configured for performing this method step.
Consider claim 13 and as applied to claim 7:  The Parent, claim 7, specifically teaches the features of this claim.
Consider claim 14 and as applied to claim 7:  The Parent, claim 8, specifically teaches structures configured for performing this method step.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 as presently amended, recites: “providing a plurality of RFID tags…..” [line 2], and subsequently recites: “physically interacting with the interactive switch of the RFID tag;” [line 4], where there is no particular clear antecedent for the RFID tag (of the plurality of RFID tags recited), and which renders the claim indefinite.
Claims 8-14 are rejected as depending from a rejected claim. 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and XXX are rejected under 35 USC §103 as unpatentable over Alden (United States Patent Application Publication # US 2007/0057792 A1) in view of Harrison et al. (United States Patent # US 6,340,931 B1), hereinafter Harrison.
Consider claim 1:  An RFID tag, Alden discloses devices using contact arrays combined with RFID devices for wireless and battery-less user input [Title; Abstract; Fig. 1, 2a, 2b; Para. 0002, 0004, 0011], comprising: 
an RFID chip; (413a, 467) [Fig. 2a, 2b; Para. 0008, 0044-0045];
an antenna electrically connected to the RFID chip; (436, 468) [Fig. 2a, 2b; Para. 0044-0045];
an interactive switch electrically connected to the RFID chip, a user input device (401, b, c) comprising a plurality of contacts (switches) interfaced to the RFID circuit, wherein the antenna is configured to return a modified signal to an RFID reader when a user physically interacts with the interactive switch; and that user touch (interaction) causes a contact closure and transmission of an alternative serial data pattern to be transmitted [Fig. 1, 2a, 2b, 3; Para. 0037 (also Fig. 12; Para. 0038-0039, 0069)], the pattern transmitted by the RFID tag and received and interpreted by a reader; and
an indicator electrically connected to the RFID chip and responsive to physical interaction with the interactive switch; Alden also discloses embodiments which comprise a bi-stable display (an optical device) connected to an RFID tag, and wherein the RFID transponder controls the display such that an image representative of the input that a user keys into a wireless RFID input device (physical interaction with one or more switches) [Fig. 3-4, 9; Para. 0048, 0061].
Alden, therefore discloses an RFID tag comprising chip, antenna and one or more switches, and an RFID tag comprising chip antenna and display (indicator), both in communication with a reader, and both of which may be physically connected, and in which the display responds to the physical interaction with the one or more switches. Alden also discloses that a specific display indication may be made when there is no user interaction with the switch array (63) [Fig. 3; Para. 0047].
The RFID tags (including switch array and display), in wireless communication, may be broadly considered to be electrically connected, but Alden does not disclose the switches and display (indicator) to be directly connected by a wired connection, or that both the switch and indicator are connected to the same tag. 
Harrison discloses a network printer document interface using electronic (RFID) tags [Title Abstract; Fig. 1, 13; Col. 1, 9-13; Col. 3, 48 to 4, 15; Col. 5, 25-47; Col. 17, 6-25], that one or more RFID tags (46) may be attached to an object (exemplary) cube (56), and specifically that the tag may be attached (connected) to a sensor (47), which may be a pressure sensor or switch, and wherein displays such as an LED status light (49) may be attached to the tag [Fig. 1; Col. 7, 64 to Col. 8, 45 (also Fig. 13; Col 17, 6-25)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for both a sensor such as a switch that may be physically manipulated by a user, and an indicator that provides status information be directly connected to an RFID tag as taught by Harrison, and applied to RFID tags with contact arrays, as taught by Alden, in order that a user receives a feedback response and status with respect to switch manipulation.
Consider claim 2 and as applied to claim 1:  The RFID tag of claim 1, wherein the RFID tag is configured to be removably securable to various surfaces.
Alden discloses that the RFID tag may be in the form of a stick on sheet that may be stuck nearly anywhere the user desires [Alden: Para. 0011; 0055] but does not explicitly disclose that the tag may be removed and relocated.
Harrison specifically discloses that electronic tags may be temporarily attached using clips, snaps, ties, rubber bands or loops of string, or merely by resting on an object, and where the objects (surfaces) may be books, magazines, notecards, walls, floor, ceilings, furniture, electronic devices, clothing or any other suitable object [Harrison: Col. 6, 66 to Col. 7, 17].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that at least certain tags may be removed from objects to which they are attached, and attached to different objects as taught by Harrison, and applied to RFID tags with contact arrays as taught by Alden as modified by Harrison in order that the RFID tags may be reused to reduce cost and waste.
Consider claim 3 and as applied to claim 1:  The RFID tag of claim 1, further comprising printed information indicative of the signal to be transmitted by the antenna when a user physically interacts with the interactive switch. Alden specifically discloses and depicts printed indicia relating to a switch such as a letter or number (and signal relating thereto) [Fig. 1, 8, 11a, 11b; Para. 0037, 0047].
Consider claim 4 and as applied to claim 1:  The RFID tag of claim 1, wherein the indicator is an optical indicator. Alden discloses embodiments comprising an RFID controllable bi-stable display (an optical device) [Fig. 9; Para. 0061].
Harrison, moreover, specifically discloses embodiments using an LED indicator (49) [Fig. 1; Col. 8, 28-45].
Consider claim 5 and as applied to claim 1:  The RFID tag of claim 1, wherein the indicator is a tactile indicator.
Harrison specifically discloses that an RFID tag (46) may be interfaced to sensors (47) and also to optical indicators (49) such as an LED light, and specifically that in various embodiments indicators may audible (auditory speakers) or force or tactile actuators [Col. 8, 46-61].
Consider claim 6 and as applied to claim 1:  The RFID tag of claim 1, wherein the indicator is an audible indicator. This claim is rejected based on the same grounds, references, citations and analysis as presented for claim 5 previously.
Consider claim 7:  A method for controlling an electronic device, Alden discloses methods for capturing user input with devices comprising contact arrays combined with RFID devices for wireless and battery-less operation [Title; Abstract; Fig. 1, 2a, 2b, 6, 7; Para. 0002, 0004, 0011, 0020, 0056; claim 1], comprising:
providing a plurality of RFID tags, each of the plurality of RFID tags comprising a RFID chip, an antenna, an interactive switch and an indicator; an RFID transponder comprising an RFID chip and antenna (413a, 467) is produced and integrated with a contact array (interactive switch) (401, b, c) in a fabrication step (22, 54-57) [Fig. 2a, 2b, 6; Para. 0008. 0044-0045, 0054]; and wherein transponder and contact array may be packaged together with a bi-stable display (indicator) and communicate wirelessly with the display.  Alden also discloses that the interactive switch array substrate can have printed indicia corresponding to each of the particular contact points, (broadly an indicator), [Fig. 1-3; Para. 0011, 0037, 0040]; (also [Fig. 3-4, 9; Para. 0048, 0061]).
physically interacting with the interactive switch of the RFID tag; that user touch (interaction) (step 60) causes a contact closure detected as user input [Fig. 1, 2a, 2b, 3, 6; 0037 (also 0038-0039), 0055];
transmitting an input signal from the RFID tag to an RFID reader in response to said physically interacting with the interactive switch; wherein an RFID reader senses a (transmitted) altered signature caused by the user contact (step 61) [Fig. 1, 2a, 2b, 3, 6; Para. 0037 (also 0038-0039), 0055], and
transmitting a control signal from the RFID reader to an electronic device in response to said transmitting an input signal; the reader assigning a meaning (from memory) associated with the received signature and communicating control commands (to a display for example) based on the assigned meaning (steps 62-63) [Fig. 1, 6; Para. 0011, 0055].
Alden, therefore discloses an RFID tag comprising chip, antenna and one or more switches, and an RFID tag comprising chip antenna and including printed indicia (indicators) and/or in wireless communication with a bi-stable display (indicator), wherein the display, RFID transponder and switches housed in an integrated package [Fig. 3; Para. 10011, 0030, 0037, 0039, 0047].
Alden does not specifically disclose: (a) a plurality of RFID transponders, each with a switch and indicator, or (b) 
the display (indicator) to be directly connected by a wired connection, or that both the switch and indicator are connected to the same tag. 
Harrison discloses a network printer document interface using electronic (RFID) tags [Title Abstract; Fig. 1, 13; Col. 1, 9-13; Col. 3, 48 to 4, 15; Col. 5, 25-47; Col. 17, 6-25], (a) that one or more RFID tags (32, 42, 44, 46) may be attached to an object (exemplary) cube (56) or surface, and also: (b) that a tag may be attached (connected) to a sensor (47), which may be a pressure sensor or switch, and wherein displays such as an LED status light (49) may be attached to the tag [Fig. 1; Col. 7, 64 to Col. 8, 45 (also Fig. 13; Col 17, 6-25)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for: (a)  a plurality of individual RFID tags be placed in desired locations on a cube, substrate or other object, and (b) wherein both a sensor such as a switch that may be physically manipulated by a user, and an indicator that provides status information be directly connected to each of the individual RFID tags as taught by Harrison, and applied to RFID tags with contact arrays, as taught by Alden, in order that (a) user input RFID tags may be individually located or placed in desired or advantageous positions, and operate in independent fashion, and (b) where each indicator allows a user to receive a feedback response and status with respect to a particular switch manipulation.
Consider claim 8 and as applied to claim 7:  The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic audio-visual device. Alden discloses exemplary control and/or display based on read signatures to a passive display (39) and/or a TV (audio-visual device) (43) [Fig. 3, 6; Para. 0048, 0055].
Consider claim 9 and as applied to claim 7:  The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic graphic display device. Alden discloses exemplary control and/or display based on read signatures to a passive display (39) and that the controlled device may be a TV (43), both graphic display devices, and with the further example of setting the TV channel (device control) [Fig. 3, 6; Para. 0048-0049, 0055].
Consider claim 10 and as applied to claim 7:  The method of claim 7, wherein said transmitting a control signal includes transmitting a control signal from the RFID reader to an electronic gaming device. Alden discloses that the controlled device may be a TV (43), a known device for playing games, and specifically a game interface (66) [Alden: Fig. 3, 6; Para. 0048-0049, 0055].
Consider claim 11 and as applied to claim 7:  The method of claim 7, wherein said providing an RFID tag includes incorporating an RFID tag into an article of clothing.
Alden discloses an embodiment in the form of a wrist wearable user interface (44) [Fig. 3; Para. 0049], but does not particularly describe this as an article of clothing.
Harrison discloses a network printer document interface using electronic (RFID) tags [Title Abstract; Fig. 1, 13; Col. 1, 9-13; Col. 3, 48 to 4, 15; Col. 5, 25-47; Col. 17, 6-25], and specifically that such RFID tags may be attached permanently or temporarily to various objects, including clothing, and further that they may be permanently attached by embedment in the object [Col. 6, 66 to Col. 7, 17].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to temporarily attach or embed a RFID enabled user interface into an article of clothing as taught by Harrison as a wearable user input/tag device as taught by Alden and as modified by Harrison, as an obvious alternative to a dedicated wristband or attachment to an electronic device, and wherein a user interface embedded in clothing is readily accessible to the user and unlikely to be misplaced.
Consider claim 12 and as applied to claim 7:  The method of claim 7, wherein said providing an RFID tag includes incorporating an RFID tag into an order-placement interface unit. Alden discloses use for food ordering (46) [Fig. 3; Para 0049].
Consider claim 13 and as applied to claim 12:  The method of claim 12, wherein said order-placement interface unit comprises a menu card. 
Alden discloses that the RFID with contact array may be used with a food ordering system (46), or as an RFID trackable and dynamically modifiable ticket (such as an airplane ticket (47), and also that the user array may be mounted on a paper substrate. [Alden: Fig. 1, 3, 6; Para 0037, 0049].
It would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention therefore, to integrate the device into a menu card and an obvious additional variant with respect to these embodiments taught by Alden, and applied to RFID tags with contact arrays, as taught by Alden as modified by Harrison, where a menu card may be an analogous “admission” ticket to particular food service (as opposed to an airline ticket providing admission to a particular flight service.
Consider claim 14 and as applied to claim 7:  The method of claim 7, wherein said providing an RFID tag includes providing an array of RFID tags configured as a keyboard. Alden specifically discloses configuration and use of the RFID tag with contact array as a simple and inexpensive keypad or keyboard [Para. 0011, 0037, 0048].





Response to Arguments
Applicant’s arguments filed on 18-January-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-14 for non-statutory double patenting [Remarks: page 4]: Applicant has submitted a request for terminal disclaimer with respect to U.S. Patent # US 10657,334 B2 in order to overcome the non-statutory rejection of the claims.  The application has not been accepted, however, and therefore the rejection is maintained according to the citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 1, 3 and 4 under 35 USC §102 over Alden (US 2007/0057792 A1), and claims 2, 5 and 6 under 35 USC §103, over Alden (US 2007/0057792 A1) and Harrison (US 6,340,931 B1) [Remarks: page 4-6]:
Regarding independent claim 1: Applicant’s argument is that Alden fails to disclose, and therefore to anticipate “an indicator electrically connected to the RFID chip and responsive to physical interaction with the interactive switch….”, as recited in the amended limitation, and further that Harrison, used to reject claim 2, which recites a similar limitation, also fails to disclose an indicator.  The argument is not persuasive because: (a) Alden specifically teaches a switch connected to a transponder with which a user interacts [Fig. 1, 3; Para. 0037], (b) that the transponder communicates wirelessly (broadly is electrically connected to) a display (indicator) in order to display an image relating to the switch manipulation [Para. 0011, 0040], and also (c) that the display and user input portions may be physically integrated [Para. 0048], clearly suggesting integration with and communication to an indicator.
Alden does not, however, disclose a direct (wired) connection with the display.
Harrison explicitly discloses such an indicator (49) and sensor/switch (47) directly connected to the same RFID transponder (46), despite arguments to the contrary [Fig. 1; Col. 7, 64 to Col. 8, 45].
Applicant’s arguments, for these reasons, are not deemed persuasive, and claim 1 is now rejected under 35 USC §103, over Alden and Harrison, based on citations and analysis presented in this Office action.
Regarding claims 2-6: no new or additional arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  These claims are now rejected under 35 USC §103 over Alden and Harrison, based on citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 7-10, 12 and 14 under 35 USC §102 over Alden, and claims 11 and 13 under 35 USC §103, over Alden and Harrison, or Alden respectively [Remarks: page 6]:
Regarding independent claim 7: Applicant’s argument is that Alden fails to disclose, and therefore to anticipate “providing a plurality of RFID tags, each of the plurality of RFID tags comprising a RFID chip, an antenna, and interactive switch and an indicator;”, as recited in the amended limitations, and further that Harrison, also fails to disclose these limitations.  The argument is not persuasive because: (a) Alden specifically teaches a switch connected to a transponder with which a user interacts, the transponder also comprising an antenna, that the transponder communicates wirelessly to a display (indicator) in order to display an image relating to the switch manipulation, and where the display and user input portions may be physically integrated clearly suggesting integration with and communication to an indicator. [Fig. 1, 3; Para. 0011, 0037, 0040, 0048].
Alden does not disclose: (a) a direct (wired) connection between the transponder (chip) and the display, and does not disclose a plurality of RFID tags so configured.
Harrison, however, explicitly discloses: an indicator (49) and sensor/switch (47) directly connected to the same RFID transponder (46), [Fig. 1; Col. 7, 64 to Col. 8, 45]; and (b): the use of a plurality of such transponders, (42, 44, 46), which may be attached to user determined locations on a cube, paper or other object [Fig. 1, 4; Col. 6, 44 to Col. 7, 63].
Applicant’s arguments, for these reasons, are not deemed persuasive, and claim 7 is now rejected under 35 USC §103, over Alden and Harrison, based on citations and analysis presented in this Office action.
Regarding claims 8-14: no new or additional arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 7.  These claims are now rejected under 35 USC §103 over Alden and Harrison, based on citations and analysis presented for each in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Casden (U.S. Patent # US 6,828,902 B2) disclosing wireless data input to RFID reader.
Barkan (U.S. Patent Application Publication # US 2008/0297323 A1) disclosing item finding using radio frequency and optical signaling.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684